Citation Nr: 0608192	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  98-08 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 50 percent rating for the veteran's PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO in January 
2006.  A transcript is associated with the claims file.  At 
the hearing, the veteran's representative argued that the 
veteran should be service connected for alcohol and drug 
abuse as secondary to service-connected PTSD.  The Board 
notes, however, that entitlement to service connection for 
substance abuse as secondary to service-connected PTSD was 
denied in a rating decision dated May 1997 (issued in June 
1997).  The veteran did not appeal the RO's determination; 
thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104.  Thus, the veteran must submit new and 
material evidence in order to reopen that claim.  See 
38 U.S.C.A. § 5108.  


FINDINGS OF FACT

1.  The veteran was awarded a temporary total (100 percent) 
schedular rating for service-connected PTSD, based on 
hospitalization for more than 21 days, from July 15, 1996, to 
September 1, 1996, from March 25, 1997, to May 1, 1997, and 
from March 11, 1998, to June 1, 1998.  

2.  The veteran's PTSD is manifested by symptoms of 
nightmares, flashbacks, depression, anxiety, sleep 
disturbance, irritability, hypervigilance, irritability, 
social isolation, and a history of intermittent suicidal 
ideation and hallucinations, with a current Global Assessment 
of Functioning (GAF) score of 55.

3.  The competent and probative medical evidence of record 
preponderates against a finding that that the veteran's PTSD 
symptomatology has resulted in obsessive rituals which 
interfere with routine activities, speech which is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, and an inability to 
establish an maintain effective relationships.  

4.  The veteran's symptoms have included flattened affect, 
panic attacks once a week, impairment of short and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  In a June 2003 
letter, the RO informed the veteran of the types of evidence 
needed to substantiate his claim as well as its duty to 
assist him in substantiating his claim under the VCAA.  In 
addition, the discussions in the May 1998 Statement of the 
Case (SOC) and April 2001 and October 2004 Supplemental 
Statements of the Case (SSOCs) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  


While the June 2003 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to the claim," see 38 C.F.R. § 3.159(b)(1), the October 2004 
SSOC provided the complete text of 38 C.F.R. § 3.159(b)(1), 
which contains such notice.  All the above notices must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, 19 Vet. App. at 
125.  Under these circumstances, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim for an increased 
rating is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Factual Background and Analysis

Service connection for PTSD was established in September 
1996, and a 50 percent disability evaluation was assigned 
under Diagnostic Code (DC) 9411, from February 1995.  A 
temporary total rating of 100 percent was assigned from July 
15, 1996, pursuant to 38 C.F.R. § 4.29, based upon evidence 
that the veteran was hospitalized for over 21 consecutive 
days in July and August 1996, and a schedular 50 percent 
evaluation was again assigned, from September 1996.  

In March 1997, the veteran submitted a written statement 
requesting reconsideration of the September 1996 rating 
decision.  The Board finds that the statement did not contain 
terms that can be reasonable construed as disagreement with 
the previous determination and a desire for appellate review; 
therefore, the March 1997 statement is considered an informal 
claim for an increased rating for the service-connected PTSD.  

In a rating decision dated in May 1997, the RO granted a 
temporary total rating of 100 percent from March 25, 1997, 
pursuant to 38 C.F.R. § 4.29, based on evidence that the 
veteran was hospitalized for 21 days in late March and mid 
April 1997 for increased severity of chronic depression, 
increased social isolation, and difficulty concentrating.  At 
discharge, his affect was reported as "somewhat brighter" 
and he was not suicidal or homicidal.  Thereafter, the 
veteran was alert and oriented.  His mood was neutral and his 
affect was constricted.  He continued to deny suicidal or 
homicidal ideation, as well as auditory or visual 
hallucinations.  His thought process was linear and he had no 
delusions.  

In a rating decision dated November 1998, the RO granted a 
temporary total rating of 100 percent from March 11, 1998, 
pursuant to 38 C.F.R. § 4.29, based upon evidence that the 
veteran was hospitalized for two months from March to May 
1998 for detoxification from alcohol and assessment of 
depression.  At discharge, the veteran appeared less 
depressed and he denied suicidal thoughts or ideation.  He 
was less isolative and socially withdrawn, and his flashbacks 
and nightmares had decreased to once or twice a week.  His 
GAF score during hospitalization was reported as 40 and 45.  

The veteran was afforded a VA examination in February 1999.  
Two physicians examined the veteran and rendered opinions 
regarding his PTSD.  The first physician, Dr. K, noted the 
veteran complained of anxiety and fear around people.  He 
reported having chronic anger, nightmares two to three times 
a week, and flashbacks two to three times a month.  He also 
reported having auditory hallucinations, hypervigilance, and 
being easily startled.  On clinical evaluation, the veteran 
spoke in a soft, somewhat indistinct tone of voice and the 
rate and flow of speech was slow, with loss of train of 
thought.  He reported being able to sleep for three to four 
hours a night which affected his ability to concentrate.  
There were no suicidal or homicidal thoughts, and he was able 
to maintain personal hygiene and basic activities of daily 
living.  He was oriented to person, place, and time, and 
there was no obsessive or ritualistic behavior.  There was no 
evidence of panic attacks, and his impulses were under 
control, although the veteran reported having trouble 
controlling his anger or rage.  His GAF score was 51.  Dr. K 
noted that it was not possible to determine that the 
veteran's disability was not simply the result of ongoing 
alcohol abuse, since he had been sober for six months and 
continued to be unable to return to work because of intense 
anxiety associated with his PTSD symptoms.  A second opinion 
was offered by Dr. G, whose report was largely similar to the 
previous findings.  According to Dr. G, the veteran's GAF for 
PTSD was 49.  Dr. G also noted that it is virtually 
impossible to disentangle the effects of the veteran's 
alcohol dependence and his PTSD symptoms on his overall 
disability, but that both significantly contributed to his 
impairment and would result in a very high level of 
disability.  

VA treatment records dated April 1999 to March 2003, reflect 
the veteran's mood was variously described as depressed and 
euthymic, with some psychotic symptoms of referential and 
paranoid thinking.  His affect was variously described as 
restricted in range, subdued, and guarded.  In May 1999, his 
mood was generally flat, but the examiner noted he could 
smile on occasion.  The veteran generally denied suicidal or 
homicidal ideation, but he was noted to have transient 
suicidal ideation, without serious intent, in August 1999.  
He also generally denied having auditory or visual 
hallucinations, but he reported having occasional hypnogogic 
visual hallucinations and auditory hallucinations which 
interfered with sleeping.  He had fair insight and his 
thought process was generally logical, coherent, and linear.  
On one occasion in January 2001, his thoughts were 
disorganized and he had difficulty findings words to express 
himself.  His orientation and memory were generally intact, 
but he had reduced concentration and attention which was 
noted to be secondary to depression.  His speech was 
variously described a soft, fluent, and slurry, and in March 
2003, his speech was normal.  The veteran reported being 
socially isolated, and complained of a poor relationship with 
his wife in February 2001.  He reported that he was able to 
control himself and resist violent impulses.  His GAF score 
was 50 during that time.  

At a VA PTSD examination in September 2003, the examiner 
reviewed the veteran's claims file and noted his functioning 
had not changed since his last examination.  The veteran was 
casually dressed and was able to maintain minimal personal 
hygiene and other basic activities of daily living.  The 
veteran reported hypervigilance, irritability, poor sleep and 
concentration, and exaggerated startle response.  On 
examination, he was lucid, logical, and oriented to time, 
person, and place.  His mood was depressed and his affect was 
restricted.  He denied hallucinations, but admitted to 
grandiosity and occasional paranoid ideation.  He also denied 
suicidal or homicidal ideation and also denied obsessive or 
ritualistic behavior.  The rate and flow of his speech was 
slow.  He admitted having panic attacks about once per week 
and reported having nightmares weekly and flashbacks daily.  
The examiner noted the veteran was isolative and anhedonic, 
as he reported having no friends and having "decent" 
relationships with his wife and daughter.  The veteran did 
note that his relationship with his wife and daughter was 
better than it had been when he was drinking.  The veteran 
completed the Mississippi Scale for combat-related PTSD and 
scored 118, which the examiner noted denotes mild to moderate 
PTSD symptoms.  A GAF score of 55 was assigned.  The examiner 
noted it was impossible to indicate to what extent the 
veteran's PTSD has contributed to his unemployability; but 
stated that his past employment appears to have been more 
significantly affected by his substance abuse than his PTSD.  

VA treatment records dated December 2003 to July 2004 reflect 
that the veteran continued to complain of poor sleep, 
irritability, chronic sadness and intrusive thoughts.  

As noted, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2006.  The veteran testified that he has chronic 
depression and panic attacks, as well as problems with his 
short- and long-term memory.  He also testified that it is 
hard for him to sleep and think clearly.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).


The Board notes the laws and regulations governing the 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, as 
amended by 61 Fed. Reg. 52,695-52,702; see also VAOPGCPREC 
11-97.  The veteran's claim for an increased rating for 
service- connected PTSD was received in March 1997; 
therefore, the Board will evaluate the disability under the 
new criteria.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2005).  The veteran is currently rated 50 
percent disabled under the general rating formula for mental 
disorders.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 50 percent is 
warranted for the veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 70 percent evaluation.

In evaluating the veteran's claim under DC 9411, the Board 
notes the severity of the veteran's PTSD symptoms have 
fluctuated throughout the pendency of this appeal.  However, 
the evidence shows he has demonstrated no more than moderate 
occupational and social impairment.  The veteran's PTSD is 
manifested by nightmares, flashbacks, depression, anxiety, 
sleep disturbance, irritability, and hypervigilance.  His 
affect has been variously described as flat, restricted, 
subdued, and guarded.  His speech has been variously 
described as soft, mildly slurred, coherent, and normal.  At 
the most recent VA examination in September 2003, his rate 
and flow of speech were slow.  The veteran has reported 
having panic attacks about once per week and the Board notes 
that, at the January 2006 Travel Board hearing, the veteran 
testified that he had panic attacks but did not indicate how 
frequently they occurred.  The veteran's short-term and long-
term memory are impaired, and he has disturbances in mood 
manifested by irritability and anxiety.  

With respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under DC 9411, 
review of the record shows the veteran has generally denied 
having suicidal or homicidal ideation or plans, including at 
the most recent VA examination in September 2003.  However, 
there is evidence that the veteran has a history of 
intermittent suicidal ideations.  An August 1996 treatment 
note reflects the veteran had transient suicidal ideation 
without serious intent.  Similarly, an October 2000 VA 
treatment record notes the veteran admitted to suicidal 
ideation with a plan to jump off a bridge, but he also stated 
he would never do it.  

The veteran has consistently denied having obsessive or 
ritualistic behavior.  While his speech has been described as 
slurry, his speech has never been found to be illogical, 
obscure, or irrelevant.  In this regard, the Board notes that 
in January 2001, the veteran's speech was slurred and the 
physician noted that the veteran was mildly confused and 
lethargic most likely due to his medication.  At the February 
1999 VA examination, the veteran reported having problems 
controlling his anger and rage; however, more recent medical 
evidence reflects the veteran reported being able to control 
himself and resisting violent impulses.  His orientation has 
been intact and he is generally described as well-groomed and 
able to maintain his personal hygiene.  The Board does note 
the veteran was described as "mildly disheveled" in January 
2001; however, based upon the overall medical record, this 
isolated occurrence does not reach the level of neglect of 
personal hygiene and appearance.  

While the veteran's mood has been described as depressed and 
euthymic at times, there is no evidence that he has 
demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  In this context, the Board notes the veteran 
was noted to be able to maintain the basic activities of 
daily living, at both the February 1999 and September 2003 VA 
examinations.  

Review of the evidence, including the December 1998 lay 
statement from the veteran's wife, reflects the veteran has a 
social impairment, as he does not have any friends and has 
consistently reported having anxiety around people and being 
isolative.  However, his relationship with his wife and 
daughter is intact and is admittedly better than when he was 
drinking.  In addition, the veteran has previously attended 
regular group therapy sessions for PTSD at the VA Medical 
Center in Decatur, Georgia.  Therefore, the Board finds that 
the veteran's social impairment more nearly approximates the 
social impairment contemplated in the criteria for a 
50 percent evaluation, as he clearly demonstrates difficulty 
in establishing and maintaining relationships, as opposed to 
an inability to do so.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by a moderate 
occupational and social impairment.  This finding is 
supported by the most recently assigned GAF score of 55 as 
shown at the September 2003 VA examination.  The Board notes 
the veteran was assigned a GAF score of 40 and 45 while 
hospitalized for depression in 1998, scores of 49 and 51 at 
the February 1999 VA examination, and a score of 50 as shown 
in 2001 VA treatment records.  While these scores denote 
serious PTSD symptoms or a serious occupational or social 
impairment, the Board finds that the preponderance of the 
evidence, including the clinical findings associated with the 
reported GAF scores, shows the veteran's PTSD symptoms more 
nearly approximate a moderate occupational and social 
impairment.  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation.  
The Board does note the veteran demonstrated suicidal 
ideations and hallucinations, which are symptoms listed in 
the criteria for 70 percent and 100 percent ratings, 
respectively.  However, the Board notes these symptoms are 
intermittent, and are not shown in the most recent medical 
evidence.  See Francisco, 7 Vet. App. 55.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 50 percent rating currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has required several periods of hospitalization for 
his PTSD and alcoholism, for which he has been awarded 
temporary total ratings under 38 C.F.R. § 4.29.  In addition, 
the Board notes that the evidence, including the September 
2003 VA examination, reflects that the veteran's 
unemployability is not exclusively due to his PTSD, but 
rather a combination of his PTSD and substance and alcohol 
abuse.  Therefore, the Board finds that submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not appropriate in this case.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


